Citation Nr: 1824104	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-63 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance/housebound, based upon substitution of the appellant as the claimant. 



ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the Navy from May 1943 to November 1945. He died in August 2017. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2017 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not require regular aid and attendance nor was he factually housebound due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for SMC for aid and attendance and housebound benefits have not been met. 38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.352, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Appellant has specifically raised any procedural issues to the AOJ or the Board, even when construing the Appellant's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the appellant, though at the same time giving the appellant's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria

Compensation at the aid and attendance rate is payable when the veteran, due to a service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others. In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment. It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 38 C.F.R. § 3.352(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need. "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed. The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice. Id.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

III. Analysis

The Veteran was not in need of aid and attendance or housebound due to a service-connected disability. At the time of his death, the Veteran was service-connected for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) for a total disability rating of 60 percent. These disabilities neither individually nor collectively prevented the Veteran from being able to carry out tasks of daily living as listed above nor confined him to his home. 

The Veteran was granted pension benefits for several other disabilities that, for pension purposes, qualified him to receive aid and attendance benefits in May 2014. See May 2014 Rating Decision. However, to permit special monthly compensation, the Veteran's service-connected disabilities must have been the disabilities that hindered him.

At the time the Veteran's claim for SMC was filed, the disabilities listed included congestive heart failure and Type II diabetes mellitus, neither of which were service-connected. See April 2017 Application for Housebound Status/Permanent Need for Regular Air and Attendance. His application notes that he could not feed or bathe himself, required constant care, and was unable to manage his medication or finances. Id. The Appellant wrote a letter, noting that the Veteran, in the months preceding his death, was wheelchair bound, incontinent, and in frequent pain. See April 2017 Buddy/Lay Statement. The Veteran's long-time doctor, Dr. A.L.Y, wrote he "has become very frail and weak due to age related debility. He is no longer able to perform basic [activities of daily living. He] requires assistance with mobility, bathing, and eating... [and] requires 24 hour care." See April 2017 Medical Treatment Record - Non-Government Facility. 

The Notice of Disagreement states that the Veteran's PTSD caused him to be unable to sleep, waking up 2-3 times per night. See May 2017 Notice of Disagreement. This would result in him trying to walk, only to fall and get hurt. Id. His tinnitus also allegedly manifested with sleep troubles, depression, and irritability. Id. 

The Board takes note of this information; however, SMC based on aid and attendance/housebound remains unavailable to the Appellant. The Board stresses that the Veteran's service-connected disabilities must have rendered him housebound and so helpless as to be in need of regular aid and attendance, not his disabilities as a whole. None of the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, or tinnitus) resulted in the Veteran being housebound or in need or aid and attendance. Notably, on the Veteran's Application for Housebound Status/Permanent Need for Regular Air and Attendance, none of his service-connected disabilities were noted; only his congestive heart failure and Type II diabetes were provided. See April 2017 Application for Housebound Status/Permanent Need for Regular Air and Attendance. Ultimately, it was the Veteran's congestive heart failure that was listed as his cause of death. See September 2017 Death Certificate. 

Thus, the criteria for SMC aid and attendance and housebound benefits for the Veteran have not been met. In so holding, the Board acknowledges the belief of the Appellant and the Veteran that his service-connected disabilities caused the need for aid and attendance and/or resulted in being housebound. However, the Board places greater probative weight to the findings of the medical professionals which identified nonservice-connected disability as the cause for the need for aid and attendance/housebound status, and the overall clinical evidence does not reflect that service-connected bilateral hearing loss, tinnitus, and PTSD - either singly or combined - rendered the Veteran housebound or requiring the aid and attendance of another.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against these claims, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to SMC, based upon substitution of the Appellant and the claimant, based on the need for regular aid and attendance of another person is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


